DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The amendment filed 06/22/2022 has been entered.  Claims 1-20 are pending for examination.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 6, 9-11, 13, 14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gondi et al. (US Pub 2014/0379352) hereinafter Gondi in view of Cuthbert (US Pub 2013/0216989) and further in view of Soffer et al. (US Pub 2017/0372267) hereinafter Soffer.



Regarding claim 1, Gondi teaches, a method for predicting an action to be taken by a user of a mobile device (Gondi; assistive device to facilitate social interactions in autistic individual; paragraph 31), comprising: 
receiving real-time usage data of the mobile device, the real-time usage data indicating at least one of (a) an emotional state of the user, wherein the emotional state is indicative of autism spectrum disorder (Gondi; EmotivAid device receiving audio input in two seconds clip and analyzing the voice using machine learning algorithm to analyzing to indicate autistic user (device identifying the user based on the audio clip conversations weather user is autistic); paragraph 32), or (b) indicators of the environment of the user; and 
Gondi does not teach expressly,
evaluating data comprising the real-time usage data of the mobile device using a machine learning (ML) model to output a suggested action to be performed by the user, wherein the suggested action mitigates a negative impact on the user of a symptom of the autism spectrum disorder, and further wherein the ML model is generated using historical training data comprising (a) output training data that includes a scheduled action on a calendar and (b) input training data comprising historical usage data of the mobile device by the user
However, Cuthbert teaches,
evaluating data comprising the real-time usage data of the mobile device using a machine learning (ML) model to output a suggested action to be performed by the user (Cuthbert; system with user behavior and history, with medical history, to make correlations and provide recommendations such as social and physical activities to mitigate user smokes boredom; paragraph 91), wherein the suggested action mitigates a negative impact on the user of a symptom of the autism spectrum disorder (Cuthbert; system archives the most movement and pattern of the behavioral patterns of the autistic child at certain time (e.g. between 8-10 am) and recommendations that includes suggestion scheduling productive activities such as therapy session; paragraphs 158-159), and further wherein the ML model is trained using historical training data comprising (a) output training data that includes a scheduled action on a calendar (Cuthbert; messaging platform sends (output) user reminder of recommendations to go to bed at or around the same time (output reminder message via calendar application to sleep at certain time); paragraph 139) and (b) input training data comprising historical usage data of the mobile device by the user (Cuthbert; user inputs within the calendar platform the time user does to sleep and time user wake-up from sleep; paragraph 136)
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Cuthbert’s technique of system based on behavior provide recommendations for the action to modify device analyze the audio samples to determine autistic of Gondi. The motivation for doing so would have been for improving quality of life and wellbeing with change of behavior.

Gondi and Cuthbert do not teach expressly,
wherein training the ML model comprises: determining a first time of a first scheduled action on the calendar;  
collecting first usage data from a defined period of time prior to the first time; and 
training the ML model using the first usage data as input and the first scheduled action as output.
However, Soffer teaching,
wherein training the ML model comprises: determining a first time of a first scheduled action on the calendar (Soffer; as shown in figure 6, user’s schedule visualization on calendar wherein based on the usage data of schedule meetings, proposed call schedule; paragraphs 52-53);  
collecting first usage data from a defined period of time prior to the first time (Soffer; as shown in figure 6, user calendar display user’s schedule and based on the time slot 11:00-12:00 will be ranked high for a mutual phone call since the users tend to talk at this time and are available to talk. The 08:00-11:00 slot will be ranked low due to lack of availability in meetings, and 07:00-08:00 will be ranked low due to travel time and low incidence of calls between the users (user usage data from calendar); paragraph 53); and 
training the ML model using the first usage data as input and the first scheduled action as output (Soffer; as time slot 1:00-12:00 will be ranked high for a mutual phone call since the users tend to talk at this time, proposed call may be automatically scheduled at 11:15 (indication 608), to allow conclusion of the prior meeting; paragraph 53).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Soffer’s technique of determine schedule from calendar to automatically schedule calls or meeting to modify device analyze the audio samples to determine autistic, and system based on behavior provide recommendations for the action of Gondi and Cuthbert. The motivation for doing so would have been for enable improvements to provide accuracy in scheduling operations, reduced bandwidth and hardware usage by electronic communications, reduced (data-driven) user interactions, and improved success and accuracy of electronic communication sessions.

Regarding claim 2, Gondi, Cuthbert and Soffer teaches all of the claim 1. Cuthbert further teaches,
wherein the historical usage data comprises time data, location data, and data from at least one sensor of sensors of the mobile device (Cuthbert; systematic data entry pages generated in real-time allowing a steady collection of the data and system works with different sensors such as GPS sensors, and geolocation data from a device such as phones, tablets and sensors; paragraphs 35, 37 and 41).

Regarding claim 3, Gondi, Cuthbert and Soffer all of the claim 2. Cuthbert further teaches,
wherein the sensors of the mobile device comprise a proximity sensor, an ambient light sensor, a camera, an accelerometer, a gyroscope, a compass, a barometer, or a pressure sensitive display (Cuthbert; a system of the invention is used to monitor a subject's sleeping habits. The subject wears devices that comprise heartbeat, respiration, altimeter, proximity, light, gyroscope, and accelerometer sensors, which are in communication with a receive; paragraph 135).

Regarding claim 5, Gondi, Cuthbert and Soffer teaches all of the claim 1. Gondi further teaches,
wherein the data comprising the real-time usage data further comprises a higher level characterization, wherein the higher level characterization is obtained by processing some or all of the real-time usage data (Gondi; receiving an audio input comprising spoken words and sampling the audio input for predetermined length of time and processing sample by an algorithm that determines emotional content; paragraph 6).

Regarding claim 6, Gondi, Cuthbert and Soffer teaches all of the claim 5. Gondi further teaches,
wherein the higher level characterization comprises at least one of (a) text obtained from audio generated by a microphone of the mobile device (Gondi; EmotivAid (device) receiving audio input clips by the microphone; paragraph 32), (b) classifying motion data measured by an accelerometer of the mobile device as being fidgety or a spasm

Claim 9 is a system claim that corresponding to method claim 1. Therefore, claim is rejected for the same reason as claim 1 above. In addition, the combination of Gondi, Cuthbert and Soffer teaches a mobile device (Gondi; assistive device to facilitate social interactions in autistic individual; paragraph 31); a machine learning (ML) model (Cuthbert; system includes behavioral patterns and system correlate patterns of stress, boredom, sadness and/or hunger with behavior (historical data regarding behavior and system store these information as machine learning); paragraph 91); historical training data (Cuthbert; system combine knowledge of personal health information with behavioral patterns to identify personalized behavior changing; paragraph 53); a calendar (Cuthbert; system collect data from user into calendar platform to track nutrition, exercise, stress levels; paragraph 49); a processor (Gondi;; processor 106; paragraph 41), wherein the processor is programmed to carry out a method of predicting an action to be taken by a user of the mobile device, the method comprising

Claims 10-11 and 13 and 14: they are system claims that corresponding to method claims 2-3 and 5-6. Therefore, they are rejected for the same reason as claims 2-3 and 5-6 above.


Claim 17 is A computer program product claim that corresponding to method claim 1. Therefore, claim is rejected for the same reason as claim 1 above. In addition, the combination of Gondi and Cuthbert teaches, a computer-readable storage medium (Gondi; fig. 1C; storage 178; paragraph 49) having computer-readable program code embodied therewith, the computer-readable program code executable by one or more computer processors (Gondi;; processor 106; paragraph 41) to:

Claims 18-19: they are A computer program product claims that corresponding to method claims 2-3. Therefore, they are rejected for the same reason as claims 2-3 above.



Claims 4, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gondi et al. (US Pub 2014/0379352) hereinafter Gondi in view of Cuthbert (US Pub 2013/0216989) and further in view of Soffer et al. (US Pub 2017/0372267) hereinafter Soffer as applied to claim 2 above, and further in view of Divine et al. (US Pub 2019/0050774) hereinafter as Divine.

Regarding claim 4, Gondi, Cuthbert and Soffer teaches all of the claim 2. Gondi, Cuthbert and Soffer do not teach expressly,
wherein the historical training data further comprises mood data obtained from a mood identifier, wherein mood data indicates an emotional state of the user, and further wherein the mood identifier is a second machine learning model that is generated by training a neural net using data that includes the historical usage data, wherein the historical usage data is used to generate the ML model, and the ML model performs the outputting of the suggested action
However, Divine teaches,
wherein the historical training data further comprises mood data obtained from a mood identifier, wherein mood data indicates an emotional state of the user (Divine; the input data used to determine which emotions may be present and sentiment analysis to identify and quantify emotional state of the user; paragraph 59), and further wherein the mood identifier is a second machine learning model that is generated by training a neural net using data that includes the historical usage data (Divine; machine learning facilitates pattern recognition of person tone and feelings based on the inputs to a computer; paragraph 27, further, potential emotions identifier using the output of neural network and sentiment engine to narrow down emotions to determine subset of most likely emotions to be exhibited; paragraph 70), wherein the historical usage data is used to generate the ML model, and the ML model performs the outputting of the suggested action (Divine; as communication crafter receives information from context generator and uses an emotion-to-language matcher to suggest consolatory languages such as from a sad emotion to suggest sympathetic language; paragraph 75).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Divine’s technique of system based on determine emotion state of the user with neural network and suggest action to modify device analyze the audio samples to determine autistic, and system based on behavior provide recommendations for the action, and determine schedule from calendar to automatically schedule calls or meeting of Gondi, Cuthbert and Soffer. The motivation for doing so would have been for enable improving the quality and outcome of workplace interactions let to better emotional treatments. 

Claim 12 is a system claim that corresponding to method claim 4. Therefore, claim is rejected for the same reason as claim 4 above.

Claim 20 is a computer program product claim that corresponding to method claim 4. Therefore, claim is rejected for the same reason as claim 4 above.


Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gondi et al. (US Pub 2014/0379352) hereinafter Gondi in view of Cuthbert (US Pub 2013/0216989) and further in view of Soffer et al. (US Pub 2017/0372267) hereinafter Soffer as applied to claim 6 above, and further in view of Peters (US Pub 2007/0083366).


Regarding claim 7, Gondi, Cuthbert and Soffer teaches all of the claim 6. Gondi, Cuthbert and Soffer do not teach expressly,
comparing a confidence score to a predefined threshold, and based on the comparison, providing the suggested action to be performed to the user
However, Peters teaches,
comparing a confidence score to a predefined threshold, and based on the comparison, providing the suggested action to be performed to the user (Peters; the confidence value indicating a likelihood whether a matched text portion subject to modification, when confidence value is above a predefined threshold automatic modification performed and when confidence below first predefined threshold and above second predefined threshold, suggestion indicated to the user to modified text or not; paragraph 16).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Peters’s technique of comparing confidence value to predefined threshold to suggest modification of text to modify device analyze the audio samples to determine autistic, and system based on behavior provide recommendations for the action, and determine schedule from calendar to automatically schedule calls or meeting of Gondi, Cuthbert and Soffer. The motivation for doing so would have been for enable improving the quality and outcome of workplace interactions let to better emotional treatments. 

Claim 15 is a system claim that corresponding to method claim 7. Therefore, claim is rejected for the same reason as claim 7 above.





Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gondi et al. (US Pub 2014/0379352) hereinafter Gondi in view of Cuthbert (US Pub 2013/0216989) and further in view of Soffer et al. (US Pub 2017/0372267) hereinafter Soffer as applied to claim 1 above, and further in view of Chou et al. (US Pub 2021/0361227) hereinafter Chou.


Regarding claim 8, Gondi, Cuthbert and Soffer teaches all of the claim 6. Gondi, Cuthbert and Soffer do not teach expressly,
wherein the ML model comprises at least one of a feedforward neural network, a regulatory feedback neural network, a radial basis function neural network, a recurrent neural network, or a modular neural network
However, Chou teaches,
wherein the ML model comprises at least one of a feedforward neural network, a regulatory feedback neural network, a radial basis function neural network, a recurrent neural network, or a modular neural network (Chou; health models include machine learned models such as neural networks and neural networks include recurrent neural networks, feed-forward neural networks; paragraph 48).
Therefore, it would have been obvious to one of the ordinary skill in the art, before the invention was filed to include Chou’s technique of machine learned model include recurrent neural networks, feed-forward neural networks to modify device analyze the audio samples to determine autistic, and system based on behavior provide recommendations for the action, and determine schedule from calendar to automatically schedule calls or meeting of Gondi, Cuthbert and Soffer. The motivation for doing so would have been for enable improve the performance of the diagnostic model for the accuracy of the user treatment. 


Claim 16 is a system claim that corresponding to method claim 8. Therefore, claim is rejected for the same reason as claim 8 above.




Response to Arguments

Examiner respectfully withdrawal of rejection of 101.
Applicant remarks on page 10-11 that Cuthbert  entirely silent with respect to evaluating data comprising the real-time usage data of the mobile device using a machine learning (ML) model to output a suggested action to be performed by the user, wherein the suggested action mitigates a negative impact on the user of a symptom of the autism spectrum disorder, and further wherein the ML model is generated using historical training data comprising (a) output training data that includes a scheduled action on a calendar and (b) input training data comprising historical usage data of the mobile device by the user," and “machine learning (ML) model" as recited in claim 1..
Examiner respectfully disagrees with Applicant because;
First, examiner would like to point out that the rejection for claims 1, 9 and 17 only based on the combination of Gondi and Cuthbert (see rejection above and rejection mailed 03/22/2022).
Second, Cuthbert does disclosed that system acquiring data from the user behavior and history to make recommendations such as social activities and further system archives the movement pattern of autistic child and based on the pattern and history system recommend via message to go to bed at or around the same time (see paragraphs 91, 136, 139, 158-159). Examiner stated that, Cuthbert disclosing that system learning based on the user history and pattern and this equivalent to machine learning and system train and execute the appropriate functions. Also, Gondi does execute the functions based on the machine learning algorithm (see Gondi paragraph 32). 
Therefore, the combination of Gondi and Cuthbert teaches the claimed limitations as required in claims 1, 9 and 17.
In the remarks on page 12 for claims 1, combination of Gondi and Cuthbert silent with respect to "training [an] ML model" by "determining a first time of a first scheduled action on the calendar," "collecting first usage data from a defined period of time prior to the first time," and "training the ML model using the first usage data as input and the first scheduled action as output" as amended in claims 1. Applicant’s argument have been considered, but are moot in view of new ground of rejection.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 CFR § 1.111(c) to consider these references fully when responding to this action.  
Horvitz et al. (US 2007/0071209 A1) teaches collect data from user’s inline calendar for six months appointment to analyze location and meetings accuracy ([paragraph 0081; figure 8]). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARMANAND D PATEL whose telephone number is (571)270-7283.  The examiner can normally be reached on Monday-Friday (IFP) 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARMANAND D PATEL/ Examiner, Art Unit 2143


/BEAU D SPRATT/Primary Examiner, Art Unit 2143